Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The examiner acknowledges the applicant’s amendment filed February 23, 2021.  At this point claims 40-59 are pending in the instant application and ready for examination by the examiner.

Reasons for Allowance
2.	The following is an Examiner’s statement of reason for allowance: Claims 40 and 58-59 are considered allowable since when reading the claims in light of the specification, as per the MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims specifically…
		wherein preparing the data set to be learnt comprises: 
	converting the data set into a predefined data format before the data set is presented to the neural network for training; 
	determining whether there are any inconsistencies in the data set before the data set is presented to the neural network for training; 
	sorting the data set before the data set is presented to the neural network for training; and, 


3.	Because claims 41-57 depend directly or indirectly from claim 40, these claims are considered allowable for at least the same reasons noted above with respect to claim 40.

4.	The Examiner removed the 35 USC 101. 
The issue of non-statutory medium has been corrected. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121